Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered December 30, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*373We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have considered the contentions raised by the defendant in his supplemental pro se brief and find them to be without merit. Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.